DETAILED ACTION
	This is an office action in response to application 16/841,981 filed 04/07/2020, in which claims 1-20 are presented for examination. Claims 1-20 are subject to a restriction requirement set forth on 02/11/2021. Applicant elected, in response filed 03/11/2021, Species (i) Corresponding to Figures 1-8 (Claims 1-9 and 13-19).
	Therefore, Claims 1-9 and 13-19 are readable on the elected species. Claims 10-12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim.
	Currently claims 1-9 and 13-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. U.S. Patent Application Publication No. 2009/0033590 A1 hereinafter Feng.

Consider Claim 1:
	Feng discloses a display device comprising: (Feng, See Abstract.)
	a display panel including a plurality of pixels disposed at a plurality of rows and a plurality of columns, a plurality of first data lines respectively disposed at the plurality of columns, and a plurality of second data lines respectively disposed at the plurality of columns; (Feng, [0004] The liquid crystal panel 10 includes a plurality of parallel scanning lines G1 through Gn, a plurality of parallel data lines D1 through Dm orthogonal to the scanning lines G1 through Gn, and a plurality of pixels 130, where m is a number of columns of pixels 130 in the liquid crystal panel 10 and n is a number of rows of pixels 130 in the liquid crystal panel 10.  The scanning lines G1 through Gn are electrically coupled to the scanning circuit 102, and the data lines D1 through Dm are electrically coupled to the data circuit 103.  The scanning lines G1 through Gn do not intersect the data lines D1 through Dm.”)
	a first data driver connected to the plurality of first data lines; and a second data driver connected to the plurality of second data lines, (Feng, See Fig. 1 item 24.)
	wherein a first portion of the plurality of pixels is connected to the plurality of first data lines, and a second portion of the plurality of pixels is connected to the plurality of second data lines, and (Feng, [0023-0025], [0023], “The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.”)
(Feng, [0023-0025], [0023] The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.)
	the second data driver provides second gray voltages corresponding to a second gamma curve different from the first gamma curve to the second portion of the plurality of pixels through the plurality of second data lines. (Feng, [0023-0025], [0023] The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.)

Consider Claim 2:
	Feng discloses the display device of claim 1, wherein the first gamma curve is a high gamma curve having a high gamma value greater than a reference gamma value, and the second gamma curve is a low gamma curve having a low gamma value less than the reference gamma value. (Feng, [0029], “FIG. 3 shows waveforms of the data signals outputted by the data drivers 24.  Curve 1 represents data voltages outputted by the odd data drivers 24.  The polarities of the data signals of curve 1 remain the same as before.  Curve 2 represents data voltages outputted by the even data drivers 24.  The polarities of the data signals of curve 2 are reversed to opposite polarities in accordance with the second control signal POL2.”)

Consider Claim 3:
	Feng discloses the display device of claim 1, further comprising: a gamma reference voltage generator which generates a first gamma reference voltage (Feng, [0023], “The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.  The data processor 263 determines whether a crosstalk phenomenon is liable to occur in the LCD 20 and be manifest in an image (or images) displayed on the LCD panel 23.  The first and second polarity control units 265, 266 respectively control polarities of the data signals outputted to the odd and even data lines.  The third memory 264 stores a lookup table containing standards information for determining whether a crosstalk phenomenon is liable to occur.  The standards information may be updated by users.”)

Consider Claim 6:
	Feng discloses the display device of claim 1, wherein the first data driver is disposed on a first film connected to the plurality of first data lines of the display panel, and wherein the second data driver is disposed on a second film above the first film, and the second film is connected to the plurality of second data lines of the display panel. (Feng, [0009], [0023], See Figure 1 items ,267, 268, 22 and 24.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. U.S. Patent Application Publication No. 2009/0033590 A1 as applied to claim 3 above, and further in view of Kim U.S. Patent Application Publication No. 2016/0118000 A1 hereinafter Kim ‘000.

Consider Claim 4:
	Feng discloses the display device of claim 3, however does not disclose further comprising: a power management circuit which generates a first analog reference voltage, and a second analog reference voltage different from the first analog reference voltage, wherein the gamma reference voltage generator generates the first gamma reference voltage by dividing the first analog reference voltage, and generates the second gamma reference voltage by dividing the second analog reference voltage.
	Kim ‘000 however teaches that those having ordinary skill in the art before the effective filing date of the invention were aware to generate reference voltages and to have a power management circuit which generates a first analog reference voltage, and a second analog reference voltage different from the first analog reference voltage, wherein the gamma reference voltage generator generates the first gamma reference voltage by dividing the first analog reference voltage, and generates the second gamma reference voltage by dividing the second analog reference voltage. (Kim ‘000 , [0047], [0038], “Referring to FIG. 2, the LCD device including a gamma voltage generating circuit according to an example embodiment of the present disclosure includes a liquid crystal panel 100, a gate driver 110 applying a gate driving voltage Vg to the liquid crystal panel 100, a data driver 120 converting image data aRGB into a data voltage Vdata through a plurality of gamma voltages GMA and applying the converted data voltage to the liquid crystal panel 100, a timing controller 130 controlling the gate driver 110 and the data driver 120, and a power supply unit 150 outputting a plurality of source voltages VDD and VSS, and further includes a gamma voltage generating circuit 140 receiving first to fourth reference voltages Vref, generating a first gamma reference voltage including the first to fourth reference voltages Vref and a second gamma reference voltage obtained by dividing the first to fourth reference voltages, and generating a plurality of gamma voltages by dividing the first and second gamma reference voltages.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the teaching of gamma voltage generation from a power supply circuit as this was known in view of Kim ‘000 and would have been utilized to be capable of minutely adjusting a gamma curve without increasing cost and a size. (Kim ‘000, [0020])

Consider Claim 5:
	Feng in view of Kim disclose the display device of claim 4, wherein the first data driver receives the first analog reference voltage and the first gamma reference voltage, and generates the first gray voltages corresponding to the first gamma curve by dividing the first analog reference voltage and the first gamma reference voltage, and wherein the second data driver receives the second analog reference voltage and the second gamma reference voltage, and generates the second gray voltages corresponding to the second gamma curve by dividing the second analog reference voltage and the second gamma reference voltage. (Kim, [0038], [0037], [0048], “When the LCD device is driven by 8 bits, the gamma voltage GMA corresponds to 0 to 255 gray levels.  Also, when the LCD device is driven by 6 bits, the gamma voltage GMA corresponds to 0 to 127 gray levels.  The gamma voltage GMA is generated by dividing a predetermined gamma reference voltage, and the gamma reference voltage is determined by receiving at least two reference voltages Vref defining an upper limit and a lower limit of a gamma voltage, dividing the at least two received reference voltages Vref, and selecting a predetermined number of divided voltages from among a plurality of divided voltages by using a decoder.”)

Claim Rejections - 35 USC § 103
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. U.S. Patent Application Publication No. 2009/0033590 A1 as applied to claim 3 above, and further in view of Gan U.S. Patent Application Publication No. 2018/0031935 A1 hereinafter Gan.

Consider Claim 13:
	Feng discloses the display device of claim 1, however does not detail the pixel colors wherein the plurality of pixels disposed at a first column and a fourth column of the plurality of columns is red pixels, wherein the plurality of pixels disposed at a second column adjacent to the first column and a fifth column adjacent to the fourth column of the plurality of columns is green pixels, and wherein the plurality of pixels disposed at a third column adjacent to the second column and a sixth column adjacent to the fifth column of the plurality of columns is blue pixels.
	Gan however teaches those of ordinary skill in the art were aware to arrange pixels circuits such that wherein the plurality of pixels disposed at a first column and a fourth column of the plurality of columns is red pixels, wherein the plurality of pixels disposed at a second column adjacent to the first column and a fifth column adjacent to the fourth column of the plurality of columns is green pixels, and wherein the plurality of (Gan, [0035], “As shown in FIG. 2, the HG2D driving circuit 200 is formed by some gate lines 210, some data lines 220 and some pixel electrodes 230.  Wherein one of the gate line 210 is connected to two columns of the corresponding pixel electrodes 230 and two of the data lines 220 are connected to one row of the corresponding pixel electrodes 230.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique for arranging the pixel as suggested in Gan as this was a known technique in view of this reference and those skilled in the arts appreciate that the prior art provides a detecting circuit which can be satisfied the HG2D driving circuit as described therein.

Consider Claim 14:
	Feng in view of Gan disclose the display device of claim 13, wherein the red, green and blue pixels disposed at a first row of the plurality of rows and respectively disposed at the first, second and third columns are connected to the plurality of first data lines, and wherein the red, green and blue pixels disposed at the first row and respectively disposed at the fourth, fifth and sixth columns are connected to the plurality of second data lines. (Gan, [0034], “Referring to FIG. 2, FIG. 2 is an illustrational view of a HG2D driving circuit of a LCD panel in accordance with the embodiment of the present invention.”)

Consider Claim 15:
	Feng in view of Gan disclose the display device of claim 14, wherein the red, green and blue pixels disposed at the first row and respectively disposed at the first,  (Feng, [0023-0025], [0023] The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.) (Gan, [0034], “Referring to FIG. 2, FIG. 2 is an illustrational view of a HG2D driving circuit of a LCD panel in accordance with the embodiment of the present invention.”)

Claim Rejections - 35 USC § 103
Claim 7-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. U.S. Patent Application Publication No. 2009/0033590 A1 as applied to claim 3 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2013/0241905 A1 hereinafter Kim ‘905.

Consider Claim 7:
	Feng discloses the display device of claim 1, however does not detail the connection within the panel wherein the display panel further includes a plurality of gate lines, and a number of the plurality of gate lines is half of a number of the plurality of rows, and wherein the plurality of pixels at two rows of the plurality of rows is connected to one of the plurality of gate lines.
	Kim ‘905 however teaches that those having ordinary skill in the art were aware to provide an LCD having more data lines then gate lines and sharing gate lines between two rows as this was a known technique in view of Kim ‘905 and therefore (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique for providing a HG2D arrangement as this was known in view of Kim ‘905 and would have been utilized for the purpose of this can advantageously provide a synergistic effect. (Kim ‘905, [0056])

Consider Claim 8:
	Feng in view of Kim ‘905 discloses the display device of claim 7, wherein the plurality of pixels includes: a first pixel disposed at a first row of the plurality of rows and (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)
Consider Claim 9:
	Feng in view of Kim ‘905 discloses the display device of claim 7, wherein the plurality of pixels includes: a first pixel disposed at a first row of the plurality of rows and a first column of the plurality of columns, connected to one of the plurality of first data lines disposed at the first column, and connected to a first gate line of the plurality of gate lines; a second pixel disposed at a second row of the plurality of rows and the first column, connected to one of the plurality of second data lines disposed at the first column, and connected to the first gate line; a third pixel disposed at a third row of the plurality of rows and the first column, connected to the one of the plurality of second data lines disposed at the first column, and connected to a second gate line of the plurality of gate lines; and a fourth pixel disposed at a fourth row of the plurality of rows and the first column, connected to the one of the plurality of first data lines disposed at the first column, and connected to the second gate line, and wherein the first pixel and the fourth pixel display an image with luminance corresponding to the first gamma curve, and the second pixel and the third pixel display the image with luminance corresponding to the second gamma curve. (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)

Consider Claim 16:
	Feng discloses a display device comprising: (Feng, See Abstract.)
	a display panel including a plurality of pixels disposed at a plurality of rows and a plurality of columns, a plurality of first data lines respectively disposed at the plurality of columns, a plurality of second data lines respectively disposed at the plurality of columns, and (Feng, [0004] The liquid crystal panel 10 includes a plurality of parallel scanning lines G1 through Gn, a plurality of parallel data lines D1 through Dm orthogonal to the scanning lines G1 through Gn, and a plurality of pixels 130, where m is a number of columns of pixels 130 in the liquid crystal panel 10 and n is a number of rows of pixels 130 in the liquid crystal panel 10.  The scanning lines G1 through Gn are electrically coupled to the scanning circuit 102, and the data lines D1 through Dm are electrically coupled to the data circuit 103.  The scanning lines G1 through Gn do not intersect the data lines D1 through Dm.”)
	a first data driver connected to the plurality of first data lines; a second data driver connected to the plurality of second data lines; and (Feng, See Fig. 1 item 24.)
	a gate driver connected to the plurality of gate lines, (Feng, [0003], “FIG. 6 is an abbreviated circuit diagram of a typical LCD.  The LCD 100 includes a liquid crystal panel 10, a timing controller 101, a scanning circuit 102, a data circuit 103, and a common voltage generating circuit (not shown).”)
	wherein, while the gate driver applies a gate signal to the first gate line, the first data driver provides a first gray voltage corresponding to a first gamma curve to the first pixel through the one of the plurality of first data lines disposed at the first column, and  (Feng, [0023-0025], [0023] The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.)
	the second data driver provides a second gray voltage corresponding to a second gamma curve different from the first gamma curve to the second pixel through the one of the plurality of second data lines disposed at the first column. (Feng, [0023-0025], [0023] The first memory 261 stores data signals outputted to a plurality of odd data lines (not shown) of the LCD panel 23.  The second memory 262 stores data signals outputted to a plurality of even data lines (not shown) of the LCD panel 23.)
	Feng however does not provide details of the display device where the display has a plurality of gate lines, a number of the plurality of gate lines being half of a number of the plurality of rows; wherein the plurality of pixels include: a first pixel disposed at a first row of the plurality of rows and a first column of the plurality of columns, connected to one of the plurality of first data lines disposed at the first column, and connected to a first gate line of the plurality of gate lines; and a second pixel disposed at a second row of the plurality of rows and the first column, connected to one of the plurality of second data lines disposed at the first column, and connected to the first gate line. 
	Kim ‘905 however teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a HG2D display configuration and thus teaches a plurality of gate lines, a number of the plurality of gate lines being half of a number of the plurality of rows; wherein the plurality of pixels include: a first pixel disposed at a first row of the plurality of rows and a first column of the plurality of columns, connected to one of the plurality of first data lines disposed at the first column, and connected to a first gate line of the plurality of gate lines; and a second pixel (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique for providing a HG2D arrangement as this was known in view of Kim ‘905 and would have been utilized for the purpose of this can advantageously provide a synergistic effect. (Kim ‘905, [0056])

Consider Claim 17:
	Feng in view of Kim ‘905 discloses the display device of claim 16, wherein the first gamma curve is a high gamma curve having a high gamma value greater than a reference gamma value, and the second gamma curve is a low gamma curve having a  (Feng, [0029], “FIG. 3 shows waveforms of the data signals outputted by the data drivers 24.  Curve 1 represents data voltages outputted by the odd data drivers 24.  The polarities of the data signals of curve 1 remain the same as before.  Curve 2 represents data voltages outputted by the even data drivers 24.  The polarities of the data signals of curve 2 are reversed to opposite polarities in accordance with the second control signal POL2.”)

Consider Claim 18:
	Feng in view of Kim ‘905 discloses the display device of claim 16, wherein the plurality of pixels further includes: a third pixel disposed at a third row of the plurality of rows and the first column, connected to the one of the plurality of first data lines disposed at the first column, and connected to a second gate line of the plurality of gate lines; and a fourth pixel disposed at a fourth row of the plurality of rows and the first column, connected to the one of the plurality of second data lines disposed at the first column, and connected to the second gate line, and wherein the first pixel and the third pixel display an image with luminance corresponding to the first gamma curve, and the second pixel and the fourth pixel display the image with luminance corresponding to the second gamma curve. (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)

Consider Claim 19:
	Feng in view of Kim ‘905 discloses the display device of claim 16, wherein the plurality of pixels further includes: a third pixel disposed at a third row of the plurality of rows and the first column, connected to the one of the plurality of second data lines disposed at the first column, and connected to a second gate line of the plurality of gate lines; and a fourth pixel disposed at a fourth row of the plurality of rows and the first column, connected to the one of the plurality of first data lines disposed at the first column, and connected to the second gate line, and wherein the first pixel and the fourth pixel display an image with luminance corresponding to the first gamma curve, and the second pixel and the third pixel display the image with luminance corresponding to the second gamma curve. (Kim ‘905, [0056], “FIG. 3 shows a display device structure having HG2D technology according to exemplary embodiments of the present invention.  Referring to FIG. 3, one gate line (e.g., gate line 250) may be formed for every two pixel rows (e.g., pixels 210 and 212 and pixels 220 and 222), and two data lines 240 may be formed for each pixel column.  The gate line 250 may provide a scanning signal to adjacent upper and lower pixels, and the data line 240 may provide a signal to a pixel corresponding to half of one column of adjacent pixels.  When a display device is manufactured in this way, the number of gate lines 250 may be halved compared to the number of the pixel rows 210, 212, 220, and 222, and the time a signal is applied to each scanning signal line 250 may be doubled, compared to the conventional method in which the number of scanning signal lines is equal to the number of pixel rows.  The method of implementing the proposed interference prevention patterns shows excellent effects for the high resolution, and HG2D technology is also needed for the high resolution.  Thus, combining the two different schemes in a high-resolution display device as shown in FIG. 3 may advantageously provide a synergistic effect.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626